         Case 7:20-cr-00626-PMH
Case 7-20-cr-00626-PMH           Document
                           Document       62 inFiled
                                    59 Filed    NYSD 12/10/20 Page 1 ofPage
                                                       on 12/08/2020    2   1 of 2
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York


                                                       United States District Courthouse
                                                       300 Quarropas Street
                                                       White Plains, New York 10601


                                                       December 8, 2020
BY ECF

The Honorable Philip M. Halpern
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Jarrett Crisler, a/k/a “Jayecee,” S2 20 Cr. 626 (PMH)

Dear Judge Halpern:

        The Government writes to supplement its letter earlier today in this matter. In Mattis, cited
in the Government’s earlier letter, the Second Circuit issued a stay of a defendant’s bail, noting
that a stay is “an exercise of judicial discretion that requires consideration of the relevant factors,
including, most critically, the likelihood of success on merits and irreparable harm to the movant
absent a stay.” 963 F.3d 285, Dkt. 39 (2d Cir. 2020) (internal quotation marks omitted).

        Here, there is a strong likelihood of success on the merits. As demonstrated in the
Complaint, attached as Exhibit A, the defendant was a gun runner (and member of) an ultra-violent
street gang. He had access to a large supply of weapons and meticulously avoided law enforcement
detection as he moved guns from Florida, where he resides, to fellow violent gang members in
New York. This alone—the access to a large amount of weapons and his evasion of law
enforcement—demonstrates his danger to the community and risk of flight. See 18 U.S.C. §
3142(e) (setting forth detention factors).

        More importantly, however, is the irreparable harm to the public if a stay is not granted so
that the Government can more fully brief for the Court the merits of its position. Absent a short
stay, the defendant—somebody who has evaded law enforcement time and time again—may not
appear in Court, meaning the Government may not be able to pursue the serious crimes he has
been charged with. And perhaps worse, if the defendant is let out, there is grave risk to the
community if the defendant continues to do what he has now been indicted by a Grand Jury for
doing: doling out firearms, for profit, to violent gang members.
            Case 7:20-cr-00626-PMH
    Case 7-20-cr-00626-PMH          Document
                              Document       62 inFiled
                                       59 Filed    NYSD 12/10/20 Page 2 ofPage
                                                          on 12/08/2020    2   2 of 2
                                                                                                     Page 2


              The Government is prepared to fully brief—and argue—the defendant’s danger to the
     community and risk of flight. Yet, if a stay is not granted, there is a chance that the Government
     will not be able to brief, let alone have this Court consider, this application. Courts have regularly
     granted this relief to fully brief and hear the parties on the issue of bail. See, e.g., United States v.
     Velasco, 879 F. Supp. 377, 377 (S.D.N.Y. 1995) (noting “Part I” judge “stayed [defendant’s] bail
     order pending resolution of the Government’s motion for revocation”); United States v. Agnello,
     101 F. Supp. 2d 108, 109 (E.D.N.Y. 2000) (court noting that it had “issued several orders to
     continue the stay [of magistrate judge’s bail order] pending” its own “bail” determination).

             Thus, the Government respectfully requests the Court grant the relief the Government
     requested by letter earlier today and stay the Magistrate Judge’s bail decision until this Court can
     hear the parties and make its own bail determination de novo.




The Government's request that the Court issue
                                                             Respectfully submitted,
an order staying the Defendant's release from
custody is denied as moot. The Clerk is instructed
                                                             AUDREY STRAUSS
to terminate ECF No. 59.
                                                             Acting United States Attorney
SO ORDERED.
                                                     By:     _________________
____________________________
                                                             Shiva H. Logarajah
Philip M. Halpern, U.S.D.J.
                                                             Jacob Warren
                                                             David R. Felton
Dated: New York, NY
                                                             Assistant United States Attorneys
       December 10,
                9, 2020
                    2020
                                                             Tel: 914-993-1918
                                                                  212-637-2264
                                                                  914-993-1908



     Cc:     All Counsel (via ECF)
